
	

113 HJ 58 IH: Prohibiting the use of funds available to any United States Government department or agency for the use of force in, or directed at, Syria by the United States Armed Forces.
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 58
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mr. Poe of Texas
			 introduced the following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		JOINT RESOLUTION
		Prohibiting the use of funds available to
		  any United States Government department or agency for the use of force in, or
		  directed at, Syria by the United States Armed Forces.
	
	
		Whereas the Government of Syria has not declared war or
			 initiated hostilities against the United States or its allies; and
		Whereas Article 1, Section 8, of the United States
			 Constitution states that Congress shall have the power To declare
			 War, To raise and support Armies, To provide and
			 maintain a Navy, and To make Rules for the Government and
			 Regulation of the land and naval Forces: Now, therefore, be it
		
	
		1.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the American
			 people and Congress do not support the use of the United States Armed Forces
			 in, or directed at, Syria; and
			(2)there are not
			 overriding imminent national security interests of the United States at stake
			 and Congress will not fund any military action taken in contradiction to this
			 joint resolution.
			2.Prohibition on
			 use of funds for use of force against SyriaNo funds available to any United States
			 Government department or agency may be used for the use of force in, or
			 directed at, Syria by the United States Armed Forces unless a subsequent Act of
			 Congress specifically authorizes such use of force or there is an attack or
			 imminent attack on the United States, its territories or possessions, or the
			 United States Armed Forces.
		
